  Case 2:19-mj-00575-DEM Document 1 Filed 10/28/19 Page 1 of 2 PageID# 1

                                                                      FILED

                   IN THE UNITED STATES DISTRICT COURT
                                                                     OCT 2 9 2019
                   FOR THE EASTERN   DISTRICT OF VIRGINIA
                                                               CLERK. U.S. DISTRICT COURT
                              NORFOLK   DIVISION                     NORFOLK. VA



UNITED STATES OF AMERICA


      V.                                 Case No.
                                         Court Date:     November 1, 2019
TAMARA A. FAIRCLOTH


                            CRIMINAL INFORMATION
                  {Misdemeanor}-Violation Notice No. 9435627

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about October 21, 2019, at Naval Station Norfolk, Virginia,

on lands acquired for the use of the United States, within the special

maritime and territorial jurisdiction thereof, in the Eastern District of

Virginia, the defendant, TAMARA A. FAIRCLOTH, did unlawfully drive and

operate a motor vehicle while under the influence of alcohol and with a blood

alcohol concentration greater than .20 grams per 210 liters of breath, as

indicated by a chemical test, to wit: did have a blood alcohol concentration

of .21 grams per 210 liters of breath; second offense within less than five

(5) years, the defendant having been convicted on February 14, 2017, in the

General District Court for the City of Portsmouth, Virginia for an offense

committed on September 7, 2016.

      (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Sections 18.2-266 and 18.2-270.)

                                  Respectfully submitted,

                                  G. Zachary Terwilliger
                                  United States Attorney

                                        j.
                                   ames T. Cole
                                  Special Assistant U.S. Attorney
                                  U.S. Attorney's Office
                                  101 West Main Street, Suite 8000
                                  Norfolk, VA 23510
                                  Ph: (757) 441-6712
                                  Fax: (757) 441-3205
                                  James.Cole0usdoj.gov
Case 2:19-mj-00575-DEM Document 1 Filed 10/28/19 Page 2 of 2 PageID# 2
